Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  line 10 “are” should be changed to “is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mahara
(US 2014/0361949) in view of Moriya (JP 2007288345).
Regarding claim 17, Mahara discloses in Figure 1A, an antenna comprising:
an interface head component (10); and
a bobbin component (30) comprising a ferrite core (46, see par. 0027) and a wire (42) wound
around the ferrite core (46), the wire being covered by an insulation (“The coil 42 is an electrical wire
coated with insulator on the surface thereof”, see par. 0027),
wherein the bobbin component (30) and the interface head component (10) are connectable to
each other electrically and mechanically, and
wherein the antenna is a passive entry passive start (PEPS) antenna.

Mahara is silent on electronic component in plurality.
Moriya discloses in Figures 5-7, electronic component in plurality (24, 26). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the interface head component of Mahara with the interface head components as taught by Moriya to apply a signal to the wire. Therefore, to employ having the interface head component as claimed invention would have been obvious to person skill in the art.
Regarding claims 20-22, as applied to claim 17, Mahara discloses in Figures 1A and 2,
wherein the bobbin component (30) comprising the wire (42) covered by the insulation is
exposed to an environment of the antenna;
wherein the bobbin component (30) is neither encapsulated by a potting material nor by a
housing (see Fig. 2 and par. 0028);
wherein the insulation of the wire is sufficiently thick to provide a protection of the wire against
environmental impacts.
Regarding claim 23, Mahara discloses wherein the antenna comprises passive electronic components (capacitor, see par. 0029);
 wherein the interface head component (10) comprises protected room (20, Fig. 1b).
Mahara is silent on the passive electronic components being arranged inside the protected room and the protected room being the protected room.

the invention was made to modify the passive components of Mahara with the passive components as taught by Moriya for enabling stable magnetic-field propagation.
Mahara and Moriya are silent on the protected room being IP68 protected room. However, such
difference is not patentable. Protected room being IP68 to assure permanent water-tightness is well
known in the art. One of such examples is the teaching of Link GMBH (DE 202005012971). Therefore, to employ having the passive components and IP68 room as claimed invention would have been obvious to person skill in the art.
Regarding claims 24-25, as applied to claim 17, Mahara discloses in Figures 1a-1b, wherein the interface head component (10) comprises a first mechanical and electrical interface (22), and wherein the bobbin component (30) comprises a second mechanical and electrical interface (34) which is connected to the first mechanical and electrical interface (22) of the interface head component (10); wherein one of the first mechanical and electrical interface (22) or the second mechanical and electrical interface (34) is a plug and the other of the first mechanical and electrical interface or the second mechanical and electrical interface is a socket corresponding to the plug.
Regarding claim 26, as applied to claim 24, Mahara discloses in in Figures 1a-1b, 2 and par. 0030, wherein the wire (42) comprises two ends (“Both the terminals of the coil 42 are bound to the pair of binding terminals 48 respectively”, see par. 0030), wherein the ends of the wire (42) are arranged at the second mechanical and electrical interface (34) and are connected to the first mechanical and electrical interface (22) when the bobbin component (30) and the interface head component (10) are connected to each other.
Regarding claim 27, as applied to claim 17, Mahara discloses in Figures 1a-1b, 4, and 7,
wherein the interface head component (10) comprises an integral interface (20, Figs. 1b, 4, 7)
configured to be mechanically fixed to a corresponding mechanical interface (“connector of external circuit”, see par. 0039, where the external circuit is connector on the vehicle side, see par. 0010) of a PEPS system of a vehicle and to provide an electric connection to an electronic system of the vehicle.
Regarding claim 28, as applied to claim 27, Mahara discloses in Figure 7 and par. 0029,
wherein the integral interface (20) comprises a mechanical interface, wherein the mechanical
interface comprises an opening (“The connector of the external circuit is inserted into the coupling portion 15”, see par. 0029), and/or wherein the mechanical interface comprises a clipping mechanism for a connector of the PEPS.
Regarding claim 30, Mahara discloses every feature of claimed invention as expressly recited in
claim 17, except for wherein the wire has a diameter in a range of 0.079 mm to 0.5 mm. However, such difference is not patentable. However, such difference is not patentable. It is well known in the art that the diameter of the wire is set or select for desired radiation characteristic of the antenna. One of such examples is the teaching of Bicker et al (US 5907307), col. 17, lines 15-45. Therefore, to employ having the diameter in the range of 0.079 mm to 0.5 mm as claimed invention would have been obvious to person skill in the art.
Regarding claim 32, applied to claim 17, Mahara discloses in Figs. 1, 4, 7 and par. 0010, an
arrangement comprising: the antenna according to claim 17; and

system of the vehicle comprises a mechanical interface configured to be mechanically connected to the antenna and an electronic system comprising a terminal configured to be electronically connected to a terminal of the antenna.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahara
(US 2014/0361949) in view of Moriya (JP 2007288345) and further in view of Verhaeghe et al (US 2018/0114107).
Regarding claims 18-19, Mahara discloses every feature of claimed invention as expressly recited in claim 17 except for the insulation comprises at least one of a fluorinated ethylene propylene, an ethylene tetrafluoroethylene or a thermoplastic elastomers.
Verhaeghe discloses in par. 0023, the insulation comprises at least one of a fluorinated ethylene
 propylene, an ethylene tetrafluoroethylene or a thermoplastic elastomers.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the insulation of Mahara being thermoplastic elastomers as taught by Verhaeghe for durability purposes. Therefore, to employ having the insulation as claimed invention would have been obvious to person skill in the art.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al (US2014/0308931) in view of Mahara (US 2014/0361949) and further in view of Moriya (JP 2007288345).
Regarding claim 31, O’Brien discloses in Figure 1 and par. 0002, a system comprising: a first and second PEPS antennas (14, 16).
O’Brien does not disclose each of the antenna according to claim 17.
Mahara/Moriya disclose the antenna according to claim 17.
It would have been obvious to one having ordinary skill in the art before the time the invention

Mahara/Moriya to provide accuracy operation for the system. Therefore, to employ having the system as claimed invention would have been obvious to person skill in the art.
Response to Arguments
In response to applicant’s arguments filed 12/10/21 that Mahara fails to disclose wherein the bobbin component and the interface head component connectable to each other electrically, the argument is not persuasive for the reasons as set forth below:
a)	 the antenna terminals 44 is positioned in the connector 10. Therefore, the antenna terminals 44 are considered as a part of the connector 10, see Fig. 1A and par. 0034.
b)	the antenna terminals 44 are connected to terminals of the coil 42 in the base unit 30. The antenna terminals 44 of the connector unit 10 are connected to connector of the external circuit. The external circuit applies an AC current, which corresponds to the resonant frequency of the antenna body 40, to the antenna terminal 44. Thus, the antenna body 40 generates a magnetic field, propagates it into the air, and communication is carried out with respect to the electronic key (see par. 0029). Therefore, to antenna terminals 44 are connectable electrically to the base unit 30.
Therefore, Mahara discloses the bobbin component (30) and the interface head component (10) connectable to each other electrically.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845